DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 1/14/2022.  Since the previous filing, claims 1, 3 and 7 have been amended and no claims have been added or cancelled.  Thus, claims 1 and 3-10 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejection and there are therefore withdrawn with new rejections entered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top occipital area and bottom occipital area of the head covering as seen in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the straps 24a and 24b extending from the intersection of the parietal area and the occipital area as described at least on page 7 line 1-3 and the straps 28a and 28b extending from the lower occipital area as described at least on page 7 line 12-14 in the specification.  Figure 3 shows the parietal area (108) and the occipital area (104) in the approximate locations of the parietal and occipital bones.  Figure 4 shows the straps 24a and 24b extending from roughly the mid parietal area while the straps 28a and 28b extend from the intersection of the parietal and occipital areas.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: language concerning the limitation of the opening being “uncovered” as seen in claim 1 is not seen in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “top occipital area” and “bottom occipital area” line 5-6, 13 and 15.  While the claim describes these areas in reference to the head covering, the specification does not support the covering having such areas.  While the specification does describe the head covering as having first, second, third and fourth areas, they are not aligned with respect to the occipital area.  No occipital area is described in relation to the head covering 
Dependent claims inherit the rejection of the preceding claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “top occipital area” and “bottom occipital area” line 5-6, 13 and 15.  It is unclear based on the specification and drawings as to what these areas describe.  While the Specification does describe the head covering as being in the occipital area at least in the description of the placement of strap pairs 24a/b and 28a/b on page 7 line 1-3 and 1-2, the Figures do not support this description as Figure 4 shows the strap pair 24a/b as place mid parietal area (108) as opposed to at the intersection of the parietal and occipital (104) areas while the strap pair 28a/b is shown to be at the intersection of the parietal and occipital areas as opposed to the lower occipital area.  The Figures do not show any extension of the head covering into the occipital area. Therefore, no correlation can be made regarding the location of the occipital bone of the user relative to the placement/construction of the head covering.  For the purpose of compact prosecution, Examiner is interpreting based on further limitation in claim 1, specifically that the bottom occipital area is between the strap pairs, that the top occipital area 

    PNG
    media_image1.png
    571
    646
    media_image1.png
    Greyscale

Annotated Instant Fig 2
Dependent claim inherit the rejection of preceding claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 6691314) in view of Harp (US 2015/0283348).
In regards to claim 1, Grilliot discloses a headnet for use with personal protective equipment (abstract, column 2 line 12-15), the headnet comprising: a head covering (harness 130), a support structure (rear cap 134) with an open weave construction (made from mesh of flexible strands, column 2 line 42-43, Merriam-Webster defines “mesh” as a woven material of 3); and an edge portion having a first area and a second area opposite the first area (see Annotated Fig 21); a first pair of straps (straps 132) including a first strap stitched to the first area of the edge portion and a second strap stitched (straps and rear cap sewn together, column 2 line 42-43) to the second area of the edge portion (see Annotated Fig 21); and a second pair of straps (straps 132) coupled to the head covering (see Annotated Fig 22), the second pair of straps being a predetermined distance from the first pair of straps (see Annotated Fig 22), the first and second pair of straps being coupleable to the personal protective equipment (abstract, column 2 line 12-15, Fig 1 and 2).

    PNG
    media_image2.png
    325
    421
    media_image2.png
    Greyscale

Annotated Fig 21

    PNG
    media_image3.png
    390
    564
    media_image3.png
    Greyscale

Annotated Fig 22

    PNG
    media_image4.png
    231
    297
    media_image4.png
    Greyscale

Annotated Fig 23
Grilliot does not disclose that the head covering includes an opening located in the bottom occipital area between the first and second pair of straps.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grilliot such that the head covering includes an opening located between the first and second pair of straps as taught by Harp as this feature would allow comfortable use of the headnet for individuals with long hair as they would be able to thread their hair through the opening (Harp: paragraph 48, Fig 8) so as to avoid having their hair being uncomfortably compressed or pulled by the headnet.
While the modified Grilliot does not explicitly teach that the opening is located within the bottom occipital area of the covering and uncovered at least when the first and second pairs of straps are coupled to the personal protective equipment, the positioning of the opening between the strap pairs and therefore below the upper strap would place it within the bottom occipital area and the opening would be uncovered at such time as the covering was coupled to the personal protective equipment.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the opening to be located within the bottom occipital area of the covering and be uncovered at least when the first and second strap pairs are coupled to the personal protective equipment as this would allow the user to comfortably settle the covering and personal protective equipment without discomfort of compressed or pulled hair.
In regards to claim 3, Grilliot in view of Harp teaches the device of claim 1 and Grilliot further discloses wherein the first strap extends laterally from the head covering in a first direction (see Annotated Fig 22); and the second strap extends laterally from the head covering in a second direction opposite the first direction (see Annotated Fig 22).
In regards to claim 4, Grilliot in view of Harp teaches the device of claim 3 and Grilliot further discloses wherein the second pair of straps includes: a third strap coupled to the edge 2); and a fourth strap coupled to the edge portion second area and extending laterally from the head covering in the second direction (see Annotated Fig 22).
In regards to claim 7, Grilliot in view of Harp teaches the device of claim 1 and Grilliot further discloses wherein the personal protective equipment includes a mask facepiece (mask 100) and the first and second pairs of straps are couplable to the personal protective equipment mask facepiece (abstract, column 2 line 12-15).
In regards to claim 8, Grilliot in view of Harp teaches the device of claim 7 and Grilliot further discloses wherein the headnet is configured to be worn under at least one of a hood and a helmet (harness 130 beneath hood 200, column 2 line 15-26, Fig 1).
In regards to claim 10, Grilliot in view of Harp teaches the device of claim 1 and Grilliot further discloses wherein the support structure is formed by a pattern of interweaving strands of material (made from mesh of flexible strands, column 2 line 42-43, Merriam-Webster defines “mesh” as a woven material of open texture).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 6691314) in view of Harp (US 2015/0283348) as applied to claim 4 above and in further view of Charbonnel (US 2,671,445).
In regards to claim 5, Grilliot in view of Harp teaches the device of claim 4 and Grilliot further discloses wherein the edge portion further has a third area and a fourth area opposite the third area (see Annotated Fig 21).
Grilliot does not disclose a third pair of straps coupled to the head covering, the third pair of straps including: a fifth strap coupled to the edge portion third area and extending laterally from the head covering in a third direction; and a sixth strap coupled to the edge portion fourth area and extending laterally from the head covering in a third direction.
However, Charbonnel teaches the headnet further comprising a third pair of straps coupled to the head covering (medial strap 50 and extension 60), the third pair of straps 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grilliot to comprise a third pair of straps coupled to the head covering, the third pair of straps including: a fifth strap coupled to the edge portion third area and extending laterally from the head covering in a third direction; and a sixth strap coupled to the edge portion fourth area and extending laterally from the head covering in a third direction as taught by Charbonnel as the third strap may provide additional stability to the attachment of a mask to a user while the sixth strap would provide support for an external air supply unit (Grilliot: connects to a self contained breathing apparatus, column 2 line 12-17; Charbonnel: column 5 line 45-47).
Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 6691314) in view of Harp (US 2015/0283348) as applied to claim 1 above and in further view of Raftery (US 2008/0209615).
In regards to claim 6, Grilliot in view of Harp teaches the device of claim 1.
Grilliot does not disclose wherein the opening has an edge portion that is reinforced.
However, Raftery teaches wherein the opening has an edge portion that is reinforced (paragraph 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grilliot such that the opening has an edge portion that is reinforced as taught by Raftery as this would provide resiliency to the opening which would prevent ripping or deformation.
In regards to claim 9, Grilliot in view of Harp teaches the device of claim 1.
2 and 13.5 in2.
However, Raftery teaches wherein the opening has an area of between 1.5 in2 and 13.5 in2 (opening roughly circular, Fig 2, diameter of opening between 1.5 and 2 inches which would yield area of between 1.8 in2 and 3.14 in2, paragraph 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Grilliot such that the opening has an area of between 1.5 in2 and 13.5 in2 as taught by Raftery as this is an effective range for contain a ponytail (Raftery: paragraph 17).
Response to Arguments
In regards to the arguments, these arguments concern the amendments made to the claims and are addressed primarily in the rejections above.
Examiner has interpreted the “top” and “bottom occipital areas” as best understood in light of the Applicant’s disclosure as explained in the 112 rejection above.  Additionally, the limitation of the opening being “uncovered” is being interpreted in light of page 3 line 2-4 and 27-29, page 6 line 14-16 and page 10 line 2-4 of the instant specification wherein the head covering is described as being worn beneath a hood or helmet.  Uncovered is being taken to mean that the opening is uncovered while the personal protective equipment is being coupled to the head covering and prior to the user donning further protective equipment.
Conclusion
Prior art considered relevant but not cited:
Brostrom (US 5394568)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785